Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022, has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 2/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application Nos. 15/648,306; 15/648,339; 15/648,293; 15/648,319; and 15/648,213 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
Claims 1-12 were originally filed on July 12, 2017. 
The amendment received on February 27, 2019, canceled claims 3-5, 12; amended claims 1-2, 6-7; an added new claims 13-18.  The amendment received on June 24, 2019, canceled claims 1-2 and 6-11; amended claims 13 and 17; and added new claims 19-33.  The amendment received on April 15, 2020, amended claims 13, 16-20, 23-24, 26-27, 30-31, and 33.  The amendment received on March 12, 2021, canceled claim 31; and amended claims 13-15, 17-18, 20-25, 27-29, and 32.  The amendment received on September 28, 2021, canceled claims 14-15, 21-22, 24, and 28-29; and amended claims 13, 16-17, 19-20, 27, and 33.  The amendment received on December 29, 2021, amended claims 13, 20, 27, and 33.  The amendment received on June 21, 2022, canceled claims 19, 26, and 33; and amended claims 13, 16-17, 20, 23, and 27.  The Examiner’s Amendment below, cancels claims 27, 30, and 32.
Claims 13, 16-18, 20, 23, and 25 are currently pending and are under consideration.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/361,259 filed July 12, 2016.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Response to Arguments
Applicant’s arguments, see Response, filed 6/21/22, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 13, 20, and 27 have been withdrawn.

Applicant’s arguments, see Response, filed 6/21/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 13, 16-17, 19-20, 23, 26-27, 30, and 33 as being unpatentable over Kim et al. WO 2016/004394 A1 published on January 7, 2016 (cited in the IDS received on 2/4/22) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 9/17/20), Tan et al., Biomicrofluidics 4:8 pages (2010), and Filip et al., Circulation Res. 59:310-320 (1986), alone or as evidenced by, Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 4/10/19) has been withdrawn. 

Applicant’s arguments, see Response, filed 6/21/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejections of claims 13, 18, 20, 25, 27, and 32 as being unpatentable over Kim et al. WO 2016/004394 A1 published on January 7, 2016 (cited in the IDS received on 2/4/22) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 9/17/20), Tan et al., Biomicrofluidics 4:8 pages (2010), and Filip et al., Circulation Res. 59:310-320 (1986), alone or as evidenced by, Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 4/10/19), and further in view of Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Carroll (Applicant’s representative) on 7/15/22.
The application has been amended as follows: 
IN THE CLAIMS:
27.	(Canceled)

30.	(Canceled)

32.	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It is noted that the instantly claimed invention is free of the prior art in light of unexpected results.  More specifically, the claimed microfluidic device having a plasma treated PDMS surface that is derivatized with a sulfo-SANPAH photoactivable heterobifunctional crosslinker and extracellular matrix proteins or peptides attached to the crosslinker results in the consistent attachment of a plurality of epithelial cells to the extracellular matrix proteins or peptides when compared to the use of a non-sulfo-SANPAH photoactivable heterobifunctional crosslinker (See Second Declaration received on 12/29/21 at paragraphs 9-10).  Therefore, the claimed invention exhibits the unexpected results of consistent attachment of epithelial cells where the cells remain viable for 7-14 days.  
The closest prior art is Kim et al. WO 2016/004394 A1 published on January 7, 2016 (cited in the IDS received on 2/4/22).  Kim et al. teaches in Example 2 that microfluidic channels and membranes are modified by dynamic fibronectin (i.e., an extracellular matrix protein) coating or photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptide based on previously developed methods (See Kim specification, paragraph [0065]).  After PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells (See Kim specification, paragraph [0065]).  However, an ordinary skilled artisan would not be motivated to culture and/or attach epithelial cells instead of the valve interstitial cells given that epithelial cells are known to detach when under fluid conditions (See instant specification, pg. 18, lines 23-29; Figure 5) whereas valve interstitial cells are known to thrive when under fluid conditions (See Kim specification, paragraph [0070]) and require trypsin-EDTA in order to detach valve interstitial cells from a surface as evidenced by Chen et al., Anatol. J. Cardiol. 15:893-896 (2015) at pg. 894) (copy provided in Applicant’s Response received on 6/21/22).  Therefore, an ordinary skilled artisan would not be motivated to culture and/or attach epithelial cells instead of the valve interstitial cells.  Accordingly, the claimed invention is novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654